Supplement Dated November 16, 2012 To The Prospectus Dated April 30, 2012 JNL® Series Trust Please note that the changes apply to your variable annuity product(s). In the prospectus for each of the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund in the section entitled “The Adviser and Portfolio Management,” please delete the second paragraph in its entirety and replace it with the following: Steven B. Young, CFA, Vice President and Portfolio Manager for JNAM, is responsible for portfolio construction and asset allocation of the Funds. Mr. Young draws on 25 years investment experience, including his current role as Chief Investment Officer with Curian Capital, LLC (“Curian”) overseeing all asset management activities involved in portfolio construction, asset allocation and manager due diligence for the $5.4 billion in Curian’s Custom Style Portfolios. Mr. Young has been the Chief Investment Officer of Curian since May 2005. Mr. Young’s past experience includes head of Investment Strategy for Bank of America’s Wealth and Investment Management Group for two years, manager for the billion-dollar series of Nations LifeGoal Portfolio Mutual Funds (fund of funds) for two years, and Chief Investment Strategist developing and representing the firm’s view of the capital markets for two years. Prior to Bank of America, Mr. Young spent three years as a Principal with institutional consultant DeMarche Associates as a lead consultant to Fortune 500 company pension plans and was a member of the firm’s Manager Review Committee. This supplement is dated November 16, 2012.
